       Case: 3:19-cv-00202-JMV Doc #: 32 Filed: 02/12/21 1 of 4 PageID #: 2410




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


STEPHANIE JO PETTIT                                                                      PLAINTIFF

                                                                               NO. 3:19CV202-JMV

NANCY BERRYHIL
COMMISSIONER OF SOCIAL SECURITY                                                        DEFENDANT

                                              ORDER


       This social security matter is before the court on Plaintiff’s Counsel’s motion for an

award of $6,000.00 for services performed at the administrative level and $7,593.10 for services

performed before the court and representing the balance of fees remaining for work in federal

court after credit for EAJA fees already awarded. For the reasons discussed below, the motion is

granted in part and denied in part.

                                            Background

       Petitioner represented Plaintiff in a civil action before this court for judicial review of

the Commissioner's unfavorable decision. The court reversed and rendered in this matter.

After reversal by this court, a Notice of Award was subsequently issued by the Social

Security Administration on December 8, 2020, detailing the amount that the Plaintiff would

receive in past-due benefits ($65,806.60). Page 3 of said Notice of Award provided the

following instruction:

       Your representative may ask the court to approve a fee no larger than 25 percent of
       past due benefits . . . If your lawyer wishes to receive a fee for the services he/she
       provided you before the Social Security Administration, he/she must file a petition
       with the Attorney Fee Officer at the Office of Disability Adjudication and Review . . .

Plaintiff’s counsel seeks by the instant motion an award from this court of 25% of

Plaintiff’s back-benefits as fees for work performed before both the agency and
       Case: 3:19-cv-00202-JMV Doc #: 32 Filed: 02/12/21 2 of 4 PageID #: 2411




this court. Counsel cites in support thereof both the Social Security Act and a contract

of employment with Plaintiff that states:

       I hereby employ the … Firm to represent me in a federal court review of my
       SSI/Social Security Disability Case. I agree that my attorney shall charge and
       receive as the fee an amount equal to twenty-five percent (25%) of the past-
       due benefits that are awarded to my family and me in the event my case is
       won.
       …
       My attorney has explained to me that it is the law that the attorney fee must be
       approved by the federal court for representation in federal court and by the
       Social Security Administration for representation before the Social Security
       Administration. I understand that the total fee could amount to many
       thousands of dollars or many hundreds of dollars per hour on an hourly basis; I
       understand that my attorney is accepting my case because of the possibility of
       obtaining substantial fees. I agree to cooperate in any way that I can so that
       my attorney's full fee is authorized. l understand that my attorney may seek
       the maximum fee this contract allows under the law. My attorney does not
       promise to minimize either the attorney fee he or she receives or that I pay
       under this contract.
        …
        … [M]y attorney has the right under this contract to ask the court to award as
       much as 25% of my past-due benefits for representing me in court. If the court
       awards an attorney fee out of my past-due benefits and also awards an EAJA fee
       for that same work, I will be refunded or credited the smaller fee.

       The total amount that counsel is requesting i n t h e i n s t a n t c a s e is $21,234.00, of

which $6,000.00 is the fee for work performed at the administrative level and $7,593.10 is

what counsel is requesting this court approve for the balance of fees for services performed

in federal c ourt pursuant to 406(b)(1) after credit for $ 7 , 6 4 0 . 9 0 , w h i c h r e p r e s e n t s

EAJA fees already awarded. The cumulative net amount sought herein

by counsel, after deduction of the EAJA fees, is $13,594.10

                                            Law and Analysis

       A. Fees for Services Performed at the Administrative Level

       When an attorney represents a prevailing claimant, the attorney may be awarded attorney

fees from the claimant’s past-due benefits. 42 U.S.C. § 406. “[Section 406] deals with the

                                                      2
       Case: 3:19-cv-00202-JMV Doc #: 32 Filed: 02/12/21 3 of 4 PageID #: 2412




administrative and judicial review stages discretely: § 406(a) governs fees for representation in

administrative proceedings; § 406(b) controls fees for representation in court.” Gisbrecht v.

Barnhart, 535 U.S. 789, 794 (2002). Under § 406(a), “the authority for setting fees for

representation in agency proceedings rests exclusively with the [Commissioner].” Brown v.

Sullivan, 917 F.2d 189, 191 (5th Cir. 1990), abrogated on other grounds by Gisbrecht. Because

this court lacks authority to award fees for work performed at the administrative level, this court

will deny counsel’s request for the award of $6,000.00. See Gisbrecht, 535 U.S. at 793-795.

       B. Fees for Services Performed Before the Court

       After deducting the $6,000.00 in fees that counsel must petition the Agency for payment

of the balance of the collective 25% referenced above, $15,234.00 remains. However, because

this court has previously approved the payment of $7,640.90 in EAJA fees, that leaves only

$7,593.10. remaining for the court to award as fees.

       Section 406(b) instructs courts to evaluate the reasonableness of fees yielded by attorney-

client contingent-fee agreements, acting as an “independent check” on § 406(b) requests to

ensure they satisfy the statutory requirement of yielding a “reasonable result” in particular cases.

Gisbrecht, 535 U.S. at 808-09.1

       The court evaluates several factors in determining whether the requested fee is

reasonable. See Bays v. Comm'r of Soc. Sec., 2017 WL 6499248 (N.D. Miss. Dec. 19, 2017). The

court first considers that counsel has presented a contingency fee agreement. Second, the court

notes that counsel successfully argued Plaintiff’s case before this court. Third, the Fifth Circuit



1
  Counsel’s request for a total of $7,593.10 taken in conjunction with the $ 7,640.90 EAJA award
would result in an effective rate of $402.69 per hour for the 37.83 hours of reasonable work
expended by counsel before this court. The Commissioner has declined to assert a position on the
reasonableness of the request, as he is not the true party in interest. See Gisbrecht, 535 U.S. at
798 n.6.
                                                  3
       Case: 3:19-cv-00202-JMV Doc #: 32 Filed: 02/12/21 4 of 4 PageID #: 2413




and district courts in this Circuit have acknowledged the high risk of loss inherent in Social

Security appeals. Id. at *2 (citing Jeter v. Astrue, 622 F.3d 371, 379 & n.9 (5th Cir. 2010)).

Fourth, Plaintiff’s counsel is an experienced Social Security attorney, and there is no indication

of undue delay in the record on counsel’s part. Finally, the § 406(b) fee requested, in conjunction

with total EAJA fee which has been credited to Plaintiff in calculating the fee requested herein,

is within the statutory limit imposed by § 406(b)(1)(A). Combined with the $6,000.00

administrative fee Plaintiff’s counsel asserts, the entire withheld amount of $21,234 is equivalent

to 25% of past-due benefits—the amount expressly bargained for in the employment contract

agreement signed by Plaintiff.

       For the foregoing reasons, Plaintiff's motion pursuant to § 406(b) in the amount of

$7,593.10 is granted. To the extent counsel seeks an award of $6,000.00 for work performed

before the Agency, that request is denied. Because the foregoing calculation includes a credit in

favor of Plaintiff in the amount of the EAJA fees already awarded, the court will not require that

counsel for Plaintiff reimburse Plaintiff any amount. See Harvey v. Berryhill, Cause No. 4:18-cv-

161-RP (N.D. Miss. Dec. 9, 2019).

       SO ORDERED this 12th day of February, 2021.



                                              /s/ Jane M. Virden
                                              U.S. Magistrate Judge




                                                 4
